AMENDMENT NO. 2 TO LOAN DOCUMENTS
 
THIS AMENDMENT NO. 2 TO LOAN DOCUMENTS (this “Amendment”) is made and entered
into as of the 31st day of July, 2011, by and among EASYLINK SERVICES
INTERNATIONAL CORPORATION, a Delaware corporation (the “Borrower”), the
subsidiaries of the Borrower signatory hereto (each subsidiary of Borrower a
party hereto shall be collectively known as the “Subsidiary Guarantors”, and
individually as a “Subsidiary Guarantor”), the several banks and other financial
institutions and lenders from time to time party hereto (the “Lenders”), and
SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), as issuing bank (the “Issuing Bank”) and as swingline
lender (the “Swingline Lender”).
 
BACKGROUND STATEMENT
 
WHEREAS, Borrower has entered into that certain Revolving Credit and Term Credit
Agreement, dated as of October 21, 2010 (as may be subsequently amended,
restated, supplemented or otherwise modified from time-to-time, the “Credit
Agreement”; all capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement), with the
Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender;
and
 
WHEREAS, certain of Borrower’s Subsidiaries have changed their legal names from
the names set forth in the left-hand column of the chart set forth on Exhibit A
hereto (the “Prior Names”) to the respective names set forth opposite the Prior
Names in the right-hand column of the chart set forth on Exhibit A hereto (the
“New Names”) (such name changes referred to herein as the “Name Changes”); and
 
WHEREAS, Borrower, the Subsidiary Guarantors, Administrative Agent, the Lenders,
the Issuing Bank and the Swingline Lender have agreed to amend the Credit
Agreement and the other Loan Documents to reflect, among other things, the Name
Changes.
 
NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties hereto, Borrower, the Subsidiary Guarantors,
Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender
agree as follows:
 
1.           Ratification.  Except as herein expressly modified or amended, all
the terms and conditions of the Credit Agreement and the other Loan Documents
are hereby ratified, affirmed, and approved.
 
2.           Modification of Credit Agreement.  As of the date hereof, Borrower
hereby reaffirms and restates each and every warranty and representation set
forth in the Credit Agreement, except to the extent any such warranty and
representation is made as of a specific date.  The Credit Agreement is hereby
amended, effective as of the date hereof, as follows:
 
(i)           Section 1.1 is hereby amended by deleting the definition of
“Excess Cash Flow” and replacing it with the following substitute definition:
 
 
 

--------------------------------------------------------------------------------

 


“ ‘Excess Cash Flow’ shall mean, for any Fiscal Year, (A) Consolidated Adjusted
EBITDA for such Fiscal Year (excluding, for purposes of this definition of
Excess Cash Flow, the Acquired Adjusted EBITDA of the Xpedite Business), minus
(B) the sum of, without duplication (i) Consolidated Interest Expense paid in
cash during such Fiscal Year (including any payment of interest due during such
Fiscal Year on a day that is not a Business Day but paid on the next succeeding
Business Day in the next succeeding Fiscal Year, provided, that such payment
shall not be included in the calculation of Excess Cash Flow for such next
succeeding Fiscal Year), (ii) scheduled principal payments on, and any voluntary
and mandatory prepayments of, Consolidated Total Debt (including any payments or
prepayments permitted or required pursuant to Section 2.12 with respect to Term
Loan Borrowings and Section 2.13 (other than pursuant to Section 2.13(a)), paid
in cash during such Fiscal Year, (including any principal payment due during
such Fiscal Year on a day that is not a Business Day but paid on the next
succeeding Business Day in the next succeeding Fiscal Year, provided, that such
payment shall not be included in the calculation of Excess Cash Flow for such
next succeeding Fiscal Year),  (iii) taxes paid in cash during such Fiscal Year,
(iv) Capital Expenditures paid in cash during such Fiscal Year to the extent
permitted by this Agreement, (v) cash distributions made during such Fiscal Year
to the extent permitted hereunder, (vi) cash payments of the Working Capital
Adjustment made during such Fiscal Year, (vii) any increases (or minus any
decreases) in Consolidated Net Operating Working Capital (specifically excluding
(a) the Working Capital Adjustment and (b) cash payments of the purchase price
of the assets acquired in connection with the Purchase Transaction) from the
first day to the last day of such Fiscal Year, (viii) cash amounts of any
transaction fees and expenses arising in connection with the Purchase
Transaction (including without limitation this Agreement) paid during such
Fiscal Year, (ix) cash amounts for extraordinary non-recurring payments paid
during such Fiscal Year and approved by the Administrative Agent for purposes of
this definition, and (x) for Fiscal Year 2011, cash amounts paid in the amount
of approximately $1,500,000 constituting the settlement payment made in the
India.com v. Sandeep Dalal litigation, in each case measured for such Fiscal
Year on a consolidated basis for the Borrower and its Subsidiaries in accordance
with GAAP, and rounded down to the nearest $100,000.”
 
(ii)           Section 1.1 is hereby amended by adding the following new
definition immediately after the definition of “Consolidated Net Income”:
 
“ ‘Consolidated Net Operating Working Capital’ shall mean, as of any date of
determination, for the Borrower and its Subsidiaries on a consolidated basis
computed in accordance with GAAP, the excess of (a) current assets less cash and
cash equivalents over (b) current liabilities less the current portion of notes
payable.  For purposes of this Agreement, “current assets”, “current
liabilities”, “cash and cash equivalents” and “notes payable” shall have the
respective meanings assigned to them by GAAP.”
 
(iii)           Schedule 4.14 is hereby deleted in its entirety and replaced
with Schedule 4.14 attached hereto.
 
(iv)           All references therein to the Prior Names shall refer to the New
Names.
 
 
-2-

--------------------------------------------------------------------------------

 


3.           Modification of Other Loan Documents.  As of the date hereof,
Borrower and the Subsidiary Guarantors hereby reaffirm and restate each and
every warranty and representation set forth in the other Loan Documents, except
to the extent any such warranty and representation is made as of a specific
date.  Each of the other Loan Documents are hereby amended, effective as of the
date hereof, so that all references therein to the Prior Names shall refer to
the New Names.  In addition, the terms of the Loan Documents are hereby further
amended, effective as of the date hereof, so that all references therein to the
Credit Agreement or any other Loan Document shall refer to Credit Agreement and
each other Loan Document as amended herein.
 
4.           No Novation.  The parties hereto hereby acknowledge and agree that
this Amendment shall not constitute a novation of the indebtedness evidenced by
any of the Loan Documents, and further that the terms and provisions of the Loan
Documents shall remain valid and in full force and effect except as herein
modified and amended.
 
5.           Reaffirmation of Subsidiary Guaranty Agreement.  Borrower and each
Subsidiary Guarantor hereby ratifies, confirms, reaffirms and covenants that the
Subsidiary Guaranty Agreement which it has executed is validly existing and
binding against it under the terms of such Subsidiary Guaranty
Agreement.  Borrower and each Subsidiary Guarantor hereby reaffirms and
restates, as of the date hereof, all covenants, representations and warranties
set forth in the Subsidiary Guaranty Agreement and specifically reaffirms that
its obligations under the Subsidiary Guaranty Agreement extend and apply for all
purposes to the Credit Agreement and the other Loan Documents as amended hereby.
 
6.           Authority.  Borrower and each Subsidiary Guarantor hereby
represents and warrants that the execution, delivery and performance of this
Amendment by it has been duly authorized by all necessary actions of Borrower or
such Subsidiary Guarantor, and do not and will not violate any provision of law,
or any writ, order or decree of any court or governmental authority or agency or
any provision of the corporate documents of Borrower or such Subsidiary
Guarantor, and do not and will not, with the passage of time or the giving of
notice, result in a breach of, or constitute a default or require any consent
under, or result in the creation of any Lien upon any property or assets of
Borrower or such Subsidiary Guarantor pursuant to, any law, regulation,
instrument or agreement to which Borrower or such Subsidiary Guarantor is a
party or by which Borrower or such Subsidiary Guarantor or its properties may be
subject, bound or affected.
 
7.           No Waiver or Implication.  Except as expressly set forth above,
Borrower and each Subsidiary Guarantor hereby agrees that nothing herein shall
constitute a waiver by Administrative Agent, any Lender, the Issuing Bank or the
Swingline Lender of any default, whether known or unknown, which may exist under
the Credit Agreement, the Subsidiary Guaranty Agreement, the Stock Pledge
Agreement or any of the other Loan Documents.  Borrower and each Subsidiary
Guarantor hereby further agrees that no action, inaction or agreement by
Administrative Agent, any Lender, the Issuing Bank or the Swingline Lender,
including, without limitation, any extension, indulgence, waiver, consent or
agreement of modification which may have occurred or have been granted or
entered into (or which may be occurring or be granted or entered into hereunder
or otherwise) with respect to nonpayment of the Loans or any portion thereof, or
with respect to matters involving security for the Loans, or with respect to any
other matter relating to the Loans, shall require or imply any future extension,
indulgence, waiver, consent or agreement by Administrative Agent, any Lender,
the Issuing Bank or the Swingline Lender.  Borrower and each Subsidiary
Guarantor hereby acknowledges and agrees that none of Administrative Agent, any
Lender, the Issuing Bank or the Swingline Lender has made any agreement, or is
in any way obligated, to grant any future extension, indulgence, waiver or
consent with respect to the Loans or any matter relating to the Loans.
 
 
-3-

--------------------------------------------------------------------------------

 


8.           No Defenses; Release.  For purposes of this Paragraph 8, the term
“Borrower Parties” shall mean Borrower and the Subsidiary Guarantors
collectively, and the term “Lender Parties” shall mean Administrative Agent, the
Lenders, the Issuing Bank and the Swingline Lender, and shall include each of
their respective predecessors, successors and assigns, and each past and
present, direct and indirect, parent, subsidiary and affiliated entity of each
of the foregoing, and each past and present employee, agent, attorney-in-fact,
attorney-at-law, representative, officer, director, shareholder, partner and
joint venturer of each of the foregoing, and each heir, executor, administrator,
successor and assign of each of the foregoing; references in this paragraph to
“any” of such parties shall be deemed to mean “any one or more” of such parties;
and references in this sentence to “each of the foregoing” shall mean and refer
cumulatively to each party referred to in this sentence up to the point of such
reference.  Borrower and each Subsidiary Guarantor hereby acknowledges,
represents and agrees: that neither Borrower nor any Subsidiary Guarantor has
any defense, setoff, claim, counterclaim or cause of action of any kind or
nature whatsoever with respect to the Credit Agreement, the other Loan Documents
or the Obligations, or with respect to any other documents or instruments now or
heretofore evidencing, securing or in any way relating to the Obligations or
with respect to any other transaction, matter or occurrence between any of the
Borrower Parties and any Lender Parties or with respect to any acts or omissions
of any Lender Parties (all of said defenses, setoffs, claims, counterclaims or
causes of action being hereinafter referred to as “Loan Related Claims”); that,
to the extent that any Borrower Party may be deemed to have any Loan Related
Claims, each Borrower Party does hereby expressly waive, release and relinquish
any and all such Loan Related Claims, whether or not known to or suspected by a
Borrower Party; that no Borrower Party shall institute or cause to be instituted
any legal action or proceeding of any kind based upon any Loan Related Claims;
and that each Borrower Party, jointly and severally, shall indemnify, hold
harmless and defend all Lender Parties from and against any and all Loan Related
Claims and any and all losses, damages, liabilities, costs and expenses suffered
or incurred by any Lender Parties as a result of any assertion or allegation by
any Borrower Parties of any Loan Related Claims or as a result of any legal
action related thereto.
 
9.           No Release of Collateral.  Borrower and the Subsidiary Guarantors
further acknowledge and agree that this Amendment shall in no way occasion a
release of any collateral held by Administrative Agent as security to or for the
Loans, and that all collateral held by Administrative Agent as security to or
for the Loans shall continue to secure the Loans.
 
10.           Fees and Expenses.  In consideration of Administrative Agent, the
Lenders, the Issuing Bank and the Swingline Lender agreeing to this Amendment,
Borrower agrees to pay all reasonable fees and expenses incurred in connection
with this Amendment.  Borrower acknowledges and agrees that once paid, such fees
and expenses shall be fully earned and shall not be refundable or rebatable in
whole or in part.
 
11.           Headings.  The headings of the paragraphs and other provisions
hereof are provided for convenience only and shall not in any way affect the
meaning or construction of any provision of this Amendment.
 
 
-4-

--------------------------------------------------------------------------------

 


12.           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original hereof and submissible
into evidence and all of which together shall constitute one instrument.
 
13.           Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of Borrower, each Subsidiary Guarantor, Administrative
Agent, each Lender, the Issuing Bank and the Swingline Lender and their
respective heirs, successors and assigns, whether voluntary by act of the
parties or involuntary by operation of law.
 
(Signatures on following page)
 
 
-5-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Amendment has been duly executed under seal by each of
the undersigned as of the day and year first above written.



 
EASYLINK SERVICES INTERNATIONAL CORPORATION, a Delaware corporation
                   
By
    
Name:
    
Title:
            
[CORPORATE SEAL]




 
EASYLINK SERVICES CORPORATION, a Delaware corporation
                   
By
    
Name:
    
Title:
            
[CORPORATE SEAL]






 
EASYLINK SERVICES USA, INC., a Delaware corporation
                   
By
    
Name:
    
Title:
            
[CORPORATE SEAL]

 
 
 

--------------------------------------------------------------------------------

 
 

 
XPEDITE SYSTEMS, LLC, a Delaware limited liability company
       
By:
EasyLink Services International Corporation, a Delaware corporation, its Sole
Member
                   
By
    
Name:
    
Title:
            
[CORPORATE SEAL]




 
XPEDITE SYSTEMS WORLDWIDE, INC., a Delaware corporation
                   
By
    
Name:
    
Title:
            
[CORPORATE SEAL]




 
XPEDITE NETWORK SERVICES, INC., a Georgia corporation
                   
By
    
Name:
    
Title:
            
[CORPORATE SEAL]

 
 
 

--------------------------------------------------------------------------------

 



 
XPEDITE SYSTEMS HOLDINGS, INC., a Delaware corporation, formerly known as PTEK
Services, Inc.
                   
By
    
Name:
    
Title:
            
[CORPORATE SEAL]

 
 
 

--------------------------------------------------------------------------------

 
 

 
SUNTRUST BANK, as Administrative Agent, as Issuing Bank, as Swingline Lender and
as a Lender
                   
By
    
Name:
Sherry D. Harris  
Title:
Senior Vice President      




 
 

--------------------------------------------------------------------------------

 



 
FIFTH THIRD BANK, an Ohio Banking Corporation, as Syndication Agent and as a
Lender
                   
By
    
Name:
    
Title:
        



 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF NORTH GEORGIA, a division of Synovus Bank, as a co-Documentation Agent
and as a Lender
                   
By
    
Name:
    
Title:
        

 
 
 

--------------------------------------------------------------------------------

 



 
THE PRIVATEBANK & TRUST COMPANY, as a co-Documentation Agent and as a Lender
                   
By
    
Name:
    
Title:
        



 
 

--------------------------------------------------------------------------------

 



 
ATLANTIC CAPITAL BANK, as a Lender
                   
By
    
Name:
    
Title:
        



 
 

--------------------------------------------------------------------------------

 



 
HSBC BANK USA, NA, as a Lender
                   
By
    
Name:
    
Title:
        



 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


NAME CHANGES


Prior Names
New Names
   
GN Comtext (Deutschland) GmbH
EasyLink Services (Deutschland) GmbHGN
GN Comtext (Hong Kong) Limited
EasyLink Services (Hong Kong) Limited

 
 
 

--------------------------------------------------------------------------------

 
